Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 23, the claims 1 and 23 disclose the claim limitation “adjusting a timing for receiving at least one command.” A timing for receiving at least adjusting a timing for receiving at least one command.” For the purpose of the examination, examiner interprets “adjusting a timing for receiving at least one command” as adjusting a timing of at least one command.

Regarding claims 2-13, 24, and 25, the claims 2-13, 24 and 25 inherit the deficiency of the claims 1 and 23. Thus, the claims 2-13, 24 and 25 are rejected under 35 U.S.C. 112(a) with the same reasoning as discussed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1-13 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation of “adjusting a timing for receiving at least one command associated with at least one operation of the one or more operations for the memory die” is unclear that where at least one command associated with at least one operation of the one or more operations for the memory die is transmitted from. Also, it is unclear which component receives the at least one command. Since at least one command is a signal transmitted between components, without clarifying which component transmit the at least command and which component receives the at least command. Furthermore, at least one command associated with at least one operation of the one or more operations for the memory die is interpreted as a command somehow related with some operations of the memory die. Thus, a command could be any component that has functions or operations related to the memory die. For the purpose of the examination, with the reasoning discussed above and the reasoning regarding 112(a), examiner interprets the limitation “adjusting a timing for receiving at least one command associated with at least one operation of the one or more operations for the memory die” as adjusting a timing for any component to perform at least one command associated with at least one operation of the one or more operations for the memory die.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 6, 8, 12, 14-16, 19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Alcocer Ochoa et al. (United States Patent Application Publication US 2015/0089315), hereinafter Alcocer Ochoa, in view of SONG (United States Patent Application Publication US 2014/0244947), hereinafter SONG, and further in view of Oh et al. (United States Patent US 9748934), hereinafter Oh.

Regarding claim 1, Alcocer Ochoa teaches a method, comprising: monitoring one or more voltages of a power delivery network, the one or more voltages associated with one or more operations for a memory die; (Fig. 8 “802 Is Data or Bit Pattern Problematic?” [0019] “ICs 110 and 112 receive supply voltage and current from PDN 104, and transfer data or other fast-switching signals to and from each other and other components of electronic device 100 via SDN 106.” [0028] “a fourier transform may be utilized to estimate the frequency spectrum or PSD of data patterns…each bit or data pattern has an inherent voltage and current characteristic.” [0021] “Electronic device 100 may also include CPU 140, for example, a microprocessor, and memory device 142, each of which may be provided with supply/operating voltage and current via PDN 104 and receive and send signals via SDN 106.” [0022] “CPU 140, memory device 142, and other devices associated with circuit board 102 may also include or be interconnected to the SDN via elements corresponding to elements 122, 124, 132, and 134.” In order to estimate the voltage characteristic of each bit or data pattern from the power delivery network (PDN) 104 and a signal distribution network (SDN) 106, the voltage characteristic has to be monitored using a fourier transformation, which is interpreted as monitoring one or more voltages of a power delivery network. Electronic device 100 includes a memory device 142, which also receives a power and signal from PDN and SDN. A memory device 142 is interpreted as a memory die. Furthermore, signals and instructions for the memory device, such as reading and storing instructions, is interpreted as one or more operations for a memory die. Then, one or more voltages such as bits or data patterns are associated with the operations for a memory die such as reading and storing instructions in the memory device.)
comparing the one or more voltages with a set of voltages of the power delivery network indicative of the power delivery network operating at a first frequency; (Fig. 3 “Lookup Table” 302 “Problematic Bit Pattern Signals at Fres” [0027] “lists in the left column 302 data or bit pattern signals that may be problematic at or near fRES.” The bit or data pattern is compared with the problematic bit pattern signals at Fres 302, which indicating the PDN is at or near fres. The problematic bit pattern signals at Fres is interpreted as a set of voltages of the power delivery network indicative of the power delivery network operating at a first frequency. Furthermore, as discussed above, the problematic bit pattern is identified using the voltage characteristic of a given bit or data pattern.)
determining whether the one or more voltages of the power delivery network satisfy a condition based at least in part on comparing the one or more voltages with the set of voltages. ([0027] “The look up table 300 may be derived by identifying a plurality of problematic data or bit patterns.” Identifying a plurality of problematic data or bit patterns by using the voltage characteristic and comparing with the look up table is interpreted as determining whether the one or more voltages of the power delivery network satisfy a condition based at least in part on comparing the one or more voltages with the set of voltages.)
However, Alcocer Ochoa does not teach adjusting a timing for receiving at least one command associated with the memory die based at least in part on determining whether the one or more voltages satisfy the condition. 
SONG teaches adjusting a timing for receiving at least one command associated with at least one operation of the one or more operations for the memory die based at least in part on determining whether the one or more voltages satisfy the condition. (Fig. 7 S741”VOLTAGE GOOD?” S742 “ADJUST LATENCY”. [0041] “the condition detection circuit 255 is configured to detect one or more condition of the temperature, voltage, and process variable” [0042] “the condition output circuit 260 may output the memory condition CONDITION to the memory controller 120 in real time.” [0056] “The comparator 520 is configured to compare the divided voltage VDIV with the reference voltage VREF1.” [0066] “when the voltage information does not have the GOOD condition, the adjustment for the latency is performed at step S742…The adjusted latency may include CAS latency (CL) or write latency (WL).” Fig. 9 “write latency WL of a memory is adjusted by a memory controller.” Based on the comparison between the monitored voltage with the reference voltage, which is interpreted as based at least in part on determining whether the one or more voltages satisfy the condition, the latency of the write or CAS for a memory is adjusted as shown in Fig. 9, which is interpreted as adjusting a timing of at least one command associated with the memory die. The timing of at least one operation of the one or more operations for the memory die is interpreted as CAS latency or write latency for the memory. Thus, a timing to perform at least one operation of the one or more operations for the memory die is adjusted for different number of cycles based on the voltage condition as shown in Fig. 9 and [0072], [0073])
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alcocer Ochoa by incorporating the teaching of SONG to adjust a timing of a command associated with the memory based on determining whether the one or more voltages satisfy the condition. As recognized by SONG, a plurality of memories that are fabricated from different wafers may show performance variations resulting variations in voltage and temperature conditions of the memories during an operation process. ([0006]) In order to avoid malfunction of a memory system, the memory system needs to take account for the memory having the worst performance resulting to operate at a substantially lower speed than a speed corresponding to other memories having better performance. ([0007]) By adjusting a timing of at least one command associated with memory dies based on the voltage condition during operation, the performance of the memory system can be improved by avoiding the worst performance of the memories. Therefore, it would be advantageous to incorporate the teaching of SONG to adjust a timing of a command associated with the memory based on determining whether the one or more voltages satisfy the condition in order to improve the performance of the memory system.
However, Alcocer Ochoa in view of SONG does not teach operating the power delivery network at a second frequency different than the first frequency based at least in part on the adjusted timing for receiving the at least one command.
Oh teaches wherein the adjusted timing of the at least one command causes the power delivery network to operate at a second frequency different than the first (Col. 3 Line 65 – Col. 4 Line 2, “To prevent or reduce jitter, compensation circuitry may generate a dummy signal that draws current that is at least partly complementary to the current drawn by the driver circuitry of the transmitter circuitry.” Col. 4 Lines 5-10 “The additional current drawn by the compensation circuitry, when added to the current drawn by the transmitter circuitry, may cause the total frequency of the current drawn to be higher than the resonant frequency range of the power distribution network. This may result in lower power supply noise and, accordingly, reduced jitter.” Oh teaches the adjusted timing of the at least one command causes the power delivery network to operate at a second frequency different than the first frequency. The compensation circuity generates a dummy signal in addition to serial data and predriver resulting the total 124 as shown in Fig. 6. The timing of 116 command is adjusted by having additional 122. Furthermore, the additional dummy signals causes the power delivery network to operate at higher frequency than the resonant frequency range, which is interpreted as the power delivery network to operate at a second frequency different than the first frequency.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alcocer Ochoa in view of SONG by incorporating the teaching of Oh for the adjusted timing of commands to cause the power delivery network to operate at a second frequency different than the first frequency. They are all directed toward controlling power to Oh, the power distribution network inside the integrated circuit providing power for processing transmitting data causes jitter in the data signal resulting unintelligible data signal. (Col. 1 Lines 22-25, 32-37) The jitter may be reduced by increasing the amount of on-die or the package decoupling capacitance in the power distribution network, which may take up valuable die space and that could otherwise contain more productive circuitry. (Col. 1 Lines 40-49) By adjusting the timing of the commands, the operating frequency of the power delivery can be avoided from the resonant frequency, which may cause an increase in power supply noise and, accordingly, increased jitter. (Col. 3 Lines 59-65) Therefore, it would be advantageous to incorporate the teaching of Oh for the adjusted timing of commands to cause the power delivery network to operate at a second frequency different from the first frequency in order to reduce the noise in the power supply.

Regarding claim 2, Alcocer Ochoa in view of SONG and further in view of Oh teaches all the limitations of the method of claim 1, as discussed above.
Alcocer Ochoa, as modified above, further teaches identifying the set of voltages of the power delivery network indicative of the power delivery network operating at the first frequency, ([0028] “a fourier transform may be utilized to estimate the frequency spectrum or PSD of data patterns to thereby identify problematic bit or data patterns having an energy level that exceeds a predetermined threshold at or near and to identify substitute bit or data patterns having fRES reduced or minimal energy at or near fRES… each bit or data pattern has an inherent voltage and current characteristic or waveform. A fourier transform of the current or voltage characteristic may be performed to predict the PSD of the bit or data pattern.” The voltage characteristic corresponding to the problematic data or bit patterns in the look up table 300, which is interpreted as the set of voltages of the power delivery network, is identified as an indication that the PDN is operating at or near the resonant frequency, fRES, which is interpreted as indicative of the power delivery network operating at the first frequency.)
wherein comparing the one or more voltages with the set of voltages is based at least in part on identifying the set of voltages. ([0028] “each bit or data pattern has an inherent voltage and current characteristic or waveform. A fourier transform of the current or voltage characteristic may be performed to predict the PSD of the bit or data pattern.” A voltage characteristic of each bit or data pattern is compared with the identified voltage characteristics of the problematic bit or data patterns.) 

Regarding claim 3, Alcocer Ochoa in view of SONG and further in view of Oh teaches all the limitations of the method of claim 2, as discussed above.
Alcocer Ochoa, as modified above, further teaches coupling at least one additional capacitor with the power delivery network based at least in part on determining whether the one or more voltages satisfy the condition. ([0003] “Decoupling capacitors may be added to reduce the degree of coupling between the PDN and the SDN over one or more target frequency bands.” Alcocer Ochoa teaches the method in claim 1 and 2 to reduce the degree of coupling between the PDN and the SDN operating at or near the resonant frequency. Additional decoupling capacitors can be used for the power delivery network to reduce the coupling between the PDN and the SDN for the method in the claims 1 and 2.)

Regarding claim 5, Alcocer Ochoa in view of SONG and further in view of Oh teaches all the limitations of the method of claim 1, as discussed above.
Alcocer Ochoa, as modified above, further teaches monitoring frequency spectrum information associated with the one or more voltages using one or more transient waveforms. ([0028] “a fourier transform may be utilized to estimate the frequency spectrum or PSD of data patterns to thereby identify problematic bit or data patterns having an energy level.” A fourier transform to estimate the frequency spectrum and identify the problematic bit or data pattern is interpreted as monitoring frequency spectrum information associated with the one or more voltages using one or more transient waveforms.)

Regarding claim 6, WHATMOUGH in view of SONG and further in view of Oh teaches all the limitations of the method of claim 1, as discussed above.
SONG further teaches determining that a voltage of the one or more voltages drops below a threshold, (Table & [0056] “When the level of the power supply voltage VDD is below 90% of the normal level, the detection signal DET1 has the value of' 1 '. In other words, the detection signal DET1 has a value of '1' when a voltage drop of 10% or more in the power supply voltage VDD occurs during operation of the memory 110.” [0057] “When the level of the power supply voltage VDD is below 80% of the normal level, the detection signal DET2 has a value of ‘1’.” The level of the power supply voltage dropping below certain levels causes a signal to be 1 in a 4 bit-signal as shown in TABLE, which is interpreted as determining that a voltage of the one or more voltages drops below a threshold.)
wherein adjusting the timing is based at least in part on determining that the voltage drops below the threshold. ([0064] “When the received memory condition is (0,0,X,X), the memory condition is classified into the process information and S731 is subsequently performed.” Based on the 4 bit-signal corresponding to the determination as discussed above and as shown in TABLE, the timing is adjusted by performing S731, S741, S751 in Fig. 7 and Fig. 8, Fig. 9, and Fig. 10.)

8, Alcocer Ochoa in view of SONG and further in view of Oh teaches all the limitations of the method of claim 1, as discussed above.
SONG further teaches receiving, from a host device, control information that includes the timing for the at least one command, the timing being different than a previous timing associated with the at least one command, wherein adjusting the timing is based at least in part on receiving the control information. ([0035] “The clock input unit 220 may include a delay locked loop (DLL) or a phase locked loop (PLL) which generate the internally used clock signal using the clock CLK externally generated from a clock generation system.” [0068] “the operational performance (e.g., the clock frequency, the latency, and the command pattern) of the memory may also be adjusted according to a combination of two or more of the process information, the voltage information, and the temperature information.” The clock frequency generated externally is internally used, which is interpreted as receiving, from a host device, control information. Also, as shown in Fig. 8, 9, and 10, the timing of the commands such as the synchronization of the clock frequency, latency, and command pattern such as the NOP between commands, which is interpreted as the timing for the at least one command, is included in the control information. As shown in Fig. 8, 9, and 10, the timing is adjusted so that the timing includes different synchronization, different pattern of command, and different latency, which is interpreted as the timing being different than a previous timing associated with the at least one command.)

Regarding claim 12, Alcocer Ochoa in view of SONG and further in view of Oh teaches all the limitations of the method of claim 1, as discussed above.
SONG further teaches the power delivery network comprises one or more voltage rails coupled with an array of memory cells (Fig. 2 & [0029] “The memory 110 uses an address ADD to access a memory cell corresponding to the address ADD in a cell array of the memory 110.”) and configured to deliver power to the array of memory cells. ([0047] “The voltage detection unit 330 is configured to detect a change in a power supply voltage VDD applied to the memory 110…” One or more voltage rails is interpreted as an electric line to supply voltage or power to an array of memory cells. As shown in Fig. 2, cell array 240 is interpreted as an array of memory cells. Also as shown in Fig. 5, the power supply voltage VDD is supplied to the memory 110, which is interpreted as deliver power to the array of memory cells.)

Regarding claim 14, Alcocer Ochoa teaches receiving, at a host device, one or more voltages of a power delivery network associated one or more operations for with a memory die; ([0042] “This determination at block 802 may include predicting or estimating the PSD of the given bit pattern using a fourier transform of the current or voltage characteristic of the data or bit pattern.” [0022] “CPU 140, memory device 142, and other devices associated with circuit board 102 may also include or be interconnected to the SDN via elements corresponding to elements 122, 124, 132, and 134.” [0023] “Signals having a significant PSD at or near the PDN 104 resonant frequency are likely to result in a fREs significant degree of coupling between the PDN 104 and the SDN 106, thereby creating a relatively-high level of induced noise on the PDN 104, and as such may be referred to herein as problematic data or bit pattern signals.” [0024] “ICs 110 and 112 receive signals from SDN 106 via elements 122 and 132, respectively, and transfer signals to SDN 106 via elements 124 and 134, respectively. Prior to issuing a problematic data or bit pattern signal onto the SDN 106, elements 124 and 134, in embodiments, may alter the data or bit pattern of the problematic signal to, in embodiments, reduce the PSD of the signal to be issued onto the SDN 106 at the one or more frequencies at which the PDN 104 has a relatively high level of impedance, including PDN 104 resonant frequency fREs.” The voltage characteristic of the data or bit pattern, which is executed by the CPU and stored in memory, is interpreted as one or more operations for a memory die. As disclosed in [0023] the voltage of a power delivery network provided to the CPU, the memory, ICs, and other components and the voltage characteristic of data or bit patterns are coupled to each other, which is interpreted as the one or more voltages of a power delivery network associate with one or more operations for a memory die. Furthermore, the elements, which are interpreted as host device, receives the supply/operating voltage via the PDN that are associated with the signals of the data or bit pattern.)
comparing the one or more voltages with a set of voltages of the power delivery network indicative of the power delivery network operating at a first frequency; (Fig. 3 “Lookup Table” 302 “Problematic Bit Pattern Signals at Fres” [0027] “lists in the left column 302 data or bit pattern signals that may be problematic at or near fRES.” The bit or data pattern is compared with the problematic bit pattern signals at Fres 302, which indicating the PDN is at or near fres. The problematic bit pattern signals at Fres is interpreted as a set of voltages of the power delivery network indicative of the power delivery network operating at a first frequency. Furthermore, as discussed above, the problematic bit pattern is identified using the voltage characteristic of a given bit or data pattern.)
determining, at the host device, whether the one or more voltages of the power delivery network satisfy a condition based at least in part on comparing the one or more voltages with the set of voltages; ([0027] “elements 124 and 134 may alter the problematic data or bit patterns by utilizing a look up table. An exemplary look up table 300 is shown in FIG. 3, which lists in the left column 302 data or bit pattern signals that may be problematic at or near fRES and exemplary corresponding substitute/encoded data or bit pattern signals in the right column 304 that have reduced or minimal energy at or near fRES relative to the bit pattern signals of left column 302.The look up table 300 may be derived by identifying a plurality of problematic data or bit patterns...The elements 124 and 134 may access directly the look up table, locate the problematic data or bit pattern in column 302, and read the substitute or encoded data or bit pattern from column 304.” Identifying a plurality of problematic data or bit patterns by using the voltage characteristic and comparing with the look up table is interpreted as determining whether the one or more voltages of the power delivery network satisfy a condition based at least in part on comparing the one or more voltages with the set of voltages. Furthermore, the determination is performed at the elements, which is interpreted as the host device.) and
Song further teaches determining, at the host device, a timing of at least one command associated with the memory die based at least in part on determining whether the one or more voltages satisfy the condition; ([0063] “at S710, the memory controller 120 receives the memory condition transmitted from the memory 110… When the received memory condition is (0,0,X,X), the memory condition is classified into the process information and S731 is subsequently performed. When the received memory condition is (0,1,X,X), the memory condition is classified into the voltage information and S741 is subsequently performed.” [0072] “In FIG. 9, (a) illustrates the write latency WL without an adjustment by the memory controller 120, when the voltage information has the GOOD condition. As shown in FIG. 9, (a), four types of data DO to D3 are inputted after four clock cycles from the time when a write command WT has been applied. In this case, the write latency WL is 4.” [0073] “In FIG. 9, (b) illustrates that the write latency WL is adjusted to 5, when the voltage information has the NOT GOOD condition. As shown in (b) of FIG. 9, the four types of data DO to D3 are inputted after five clock cycles from the time when the write command WT has been applied. In this case, the write latency is 5.” Based on the voltage condition, the memory controller determines or classifies the memory condition. Furthermore, based on the voltage condition, the memory controller determines to adjust the latency for the write command for the memory.) and
transmitting, to the memory die based at least in part on determining the timing of at least one command, the timing of the at least one command, (Fig. 7 S741”VOLTAGE GOOD?” S742 “ADJUST LATENCY”. [0041] “the condition detection circuit 255 is configured to detect one or more condition of the temperature, voltage, and process variable” [0042] “the condition output circuit 260 may output the memory condition CONDITION to the memory controller 120 in real time.” [0056] “The comparator 520 is configured to compare the divided voltage VDIV with the reference voltage VREF1.” [0066] “when the voltage information does not have the GOOD condition, the adjustment for the latency is performed at step S742…The adjusted latency may include CAS latency (CL) or write latency (WL).” Fig. 9 “write latency WL of a memory is adjusted by a memory controller.” Based on the comparison between the monitored voltage with the reference voltage, which is interpreted as based at least in part on determining whether the one or more voltages satisfy the condition, the latency of the write or CAS for a memory is adjusted as shown in Fig. 9, which is interpreted as transmitting a timing of at least one command associated with the memory die.) 

Regarding claims 15-16, and 19, the method claims 14-16, and 19, do not further teach or define the limitation over the limitations recited in the rejected claims 1, 2, 6, and 8 above. Therefore, Alcocer Ochoa in view of SONG teaches all the limitations of the claims 14-16, and 19.

Regarding claims 23 and 24, the apparatus claims 23 and 24 do not further teach or define the limitation over the limitations recited in the rejected claims 1, 2, 6, and 8 above. Therefore, Alcocer Ochoa in view of SONG teaches all the limitations of the claims 14-16, and 19.

Claims 4, 9, 10, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Alcocer Ochoa in view of SONG and further in view of Oh as applied to claim 1, 14, and 23 above, and further in view of Jaffari et al. (United States Patent Application Publication US 2017/0329391), hereinafter Jaffari.

Regarding claim 4, Alcocer Ochoa in view of SONG and further in view of Oh teaches all the limitations of the method of claim 1, as discussed above.
Alcocer Ochoa, as modified above, further teaches wherein the first frequency comprises the resonance frequency. (As shown in Fig. 2, FRES is the resonant frequency of the power delivery network, which is interpreted as the first frequency comprises the resonance frequency.)
However, Alcocer Ochoa in view of SONG and further in view of Oh does not teach determining whether the one or more voltages satisfy the condition occurs before the power delivery network operates at a resonance frequency.
Jaffari teaches determining whether the one or more voltages satisfy the condition occurs before the power delivery network operates at a resonance frequency. ([0022] “a surge in the current (I) provided at a frequency approximately equal to the resonance frequency can cause a large supply voltage droop over a short period of time.” [0029] “if the event signal 304 identifies a future operational event 306, the supply voltage droop management circuit 300 is configured to adjust the frequency of the clock signal CLK prior to occurrence of the operational event 306 so as to reduce or avoid the corresponding supply voltage droop. By configuring the event signal 304 to identify a future operational event 306, the supply voltage droop management circuit 300 can predict potential supply voltage droops and adjust the clock signal CLK in advance.” [0024] “operational events that take place in a central processing unit (CPU), such as branch miss predictions and cache misses, may cause corresponding surges in current (I) approximately equal to the resonance frequency of the CPU.” The event signal corresponding to the surge current provided at a frequency approximately equal to the resonance frequency is interpreted as the power delivery network operates at a resonance frequency. The event signal is to predict the potential supply voltage droops at the resonance frequency, which is interpreted as the condition for the one or more voltages to satisfy. The prediction of the supply voltage droops at the resonance frequency is interpreted as determining whether the one or more voltages satisfy the condition occurs before the power delivery network operates at a resonance frequency.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alcocer Ochoa in view of SONG and further in view of Oh by incorporating the teaching of Jaffari to determine whether the one or more voltages satisfy the condition occurs before the power delivery network operates at a resonance frequency. As recognized by Jaffari, one factor that negatively affects the power integrity of a circuit is the occurrence of supply voltage droops, which may be the result of a surge in power supply at the resonance frequency. ([0003]) By predicting the event related to the resonance frequency, the supply voltage droops can be prevented. Therefore, it would be Jaffari to determine whether the one or more voltages satisfy the condition occurs before the power delivery network operates at a resonance frequency in order to prevent the supply voltage droops and improve the integrity of a circuit.

Regarding claim 9, Alcocer Ochoa in view of SONG and further in view of Oh teaches all the limitations of the method of claim 1, as discussed above.
SONG further teaches wherein adjusting the timing is based at least in part on receiving the control information. (Fig. 7 S710 “RECEIVE MEMORY CONDITION”, S720 “CLASSIFY RECEIVED INFORMATION” Based on the steps at S731, S741, S751, S732,  S742, and S752, which is interpreted as receiving the control information. The timing is adjusted at steps S732,  S742, and S752 as discussed above in claim 1.)
Jaffari  further teaches transmitting, to a host device, an indication that the one or more voltages satisfy the condition; (Fig. 9 “CPU(S) 902” & “SUPPLY VOLTAGE DROOP MANAGEMENT CIRCUIT (300)” The operational events, which is interpreted as an indication that one or more voltages satisfy the conditions as discussed above in claim 4.) and receiving, from the host device, control information that includes the timing for the at least one command based at least in part on transmitting the indication, ([0029] “if the event signal 304 identifies a future operational event 306, the supply voltage droop management circuit 300 is configured to adjust the frequency of the clock signal CLK prior to occurrence of the operational event 306 so as to reduce or avoid the corresponding supply voltage droop. By configuring the event signal 304 to identify a future operational event 306, the supply voltage droop management circuit 300 can predict potential supply voltage droops and adjust the clock signal CLK in advance.” Based on the indication or the operational event, which is interpreted as based at least in part on receiving the control information, the event signal is received from the CPU or the host device to adjust the clock signal CLK, which is interpreted as receiving control information to adjust the timing.)

Regarding claim 10, Alcocer Ochoa in view of SONG and further in view of Oh teaches all the limitations of the method of claim 1, as discussed above.
Jaffari further teaches identifying a timing of commands that causes the power delivery network to operate at the first frequency, ([0005] “The clock control circuit is configured to receive the interrupt signal, and access the operational event-frequency table in the memory based on the operational event indicia of the interrupt signal to determine the target frequency. Using such information, the clock control circuit is configured to generate a clock frequency adjustment signal to cause a clock generator to adjust a frequency of the clock signal to the determined target frequency.” Based on the event signal, the clock control circuit adjusts a frequency of the clock signal to the target frequency in power supply, which is interpreted as identifying a timing of commands that causes the power delivery network to operate at the first frequency.)
wherein determining that the one or more voltages satisfy the condition is based at least in part on identifying the timing of commands. ([0037] “The filtering circuit 506 is configured to receive a timing error signal 512 from the critical path replica circuit 510 that provides timing data related to timing of an operational event 306 in the functional circuit 302 at particular frequencies of the clock signal CLK.” Determining that the one or more voltages satisfy the condition is interpreted as to determine the operational events that cause the supply voltage droop and adjust the clock signal CLK. Identifying timing of commands is to synchronize or adjust the clock signal. Thus, determining that one or more voltages satisfy the condition is based on identifying the timing of commands or synchronization of the clock signal.)

Regarding claims 18, and 25, the claims 18, and 25 do not further teach or define the limitation over the limitations recited in the rejected claims 9 and 10 above. Therefore, Alcocer Ochoa in view of SONG, and further in view of Oh and further in view of Jaffari teaches all the limitations of the claims 18, and 25.

Claims 7, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alcocer Ochoa in view of SONG and further in view of Oh as applied to claims 1, 2, 14 above, and further in view of WHATMOUGH et al. (United States Patent Application Publication US 2017/0030954), hereinafter WHATMOUGH.

Regarding claim 7, Alcocer Ochoa in view of SONG and further in view of Oh teaches all the limitations of the method of claim 1, as discussed above.
However, Alcocer Ochoa in view of SONG and further in view of Oh does not teach determining whether the power delivery network operates at a resonance frequency for a duration based at least in part on the one or more voltages, wherein the first frequency comprises the resonance frequency.
WHATMOUGH teaches determining whether the power delivery network operates at a resonance frequency for a duration based at least in part on the one or more voltages, wherein the first frequency comprises the resonance frequency. ([0056] “the resonant frequency detection circuitry 35 may itself produce the measurable property, for example in the form of a count value accumulated over a fixed time interval, with variation in the count value being observed across the various test frequencies in order to detect the resonant frequencies.” Fig. 6C & [0049] “Impedance peaks at certain resonant frequencies.” During a fixed time interval, which is interpreted as for a duration, the measurement circuitry produce count value indicative of the number of oscillations to observe the resonant frequencies with a range of frequencies for the PDN, which is interpreted as the power delivery network operates at a resonance frequency for a duration based at least in part on the one or more voltages. The resonant frequency is interpreted as the resonance frequency.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alcocer Ochoa in view of SONG and further in view of Oh by incorporating the teaching of WHATMOUGH to determine whether the power delivery network operates at a resonance frequency for a duration based at least in part on the one or more voltages. As recognized by WHATMOUGH, an impedance peak due to a resonant frequency causes a drop in the supply voltage provided to the components. ([0003]) If the power delivery network operates at the resonant frequency for a long period of time, then it may cause the permanent damages to the power delivery network and other components. By limiting the duration to operate at the resonant frequency, the severe damages to the system can be prevented. Therefore, it would be advantageous to incorporate the teaching of WHATMOUGH to determine whether the power delivery network operates at a resonance frequency for a duration based at least in part on the one or more voltages for improving the safety and prevent the damages to the system.

Regarding claim 11, Alcocer Ochoa in view of SONG and further in view of Oh teaches all the limitations of the method of claim 1, as discussed above.
WHATMOUGH further teaches identifying a quantity of oscillation periods associated with the one or more voltages. (WHATMOUGH teaches to identify the resonant frequency of the PDN as shown in Fig. 6. A quantity of oscillation periods is interpreted as a frequency of the AC voltages. Identifying the resonant frequency is interpreted as identifying a quantity of oscillation periods associated with the one or more voltages.)

Regarding claim 13, Alcocer Ochoa in view of SONG and further in view of Oh teaches all the limitations of the method of claim 1, as discussed above.
WHATMOUGH further teaches the condition comprises operating at a resonance frequency for a duration, a droop threshold associated with the one or more voltages, or a set of predetermined voltages associated with operating the resonance frequency, or a combination thereof. ([0056] “the resonant frequency detection circuitry 35 may itself produce the measurable property, for example in the form of a count value accumulated over a fixed time interval, with variation in the count value being observed across the various test frequencies in order to detect the resonant frequencies” A set of predetermined voltages associated with operating the resonance frequency is interpreted as the resonant frequency peaks as shown in Fig. 6.)

17, the claim 17 does not further teach or define the limitation over the limitations recited in the rejected claims 7 above. Therefore, Alcocer Ochoa in view of SONG, and further in view of Oh and further in view of WHATMOUGH teaches all the limitations of the claims 17.

Claim 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over WHATMOUGH in view of SONG.

Regarding claim 20, WHATMOUGH teaches receiving, at a host device, an indication that one or more voltages of a power delivery network on a memory die are configured to cause the power delivery network to operate at a resonance frequency for a duration. ([0053] “the test frequency control circuitry 100 issues one or more control signals to the loading circuit that provides an indication of the required test frequency, and the loading circuit then operates as shown in FIG. 5 to draw a duty-cycle current load that oscillates at the desired test frequency.” Fig. 7B, “test frequency period” Fig. 8 “Time interval.” [0053] “if that frequency aligns with one of the earlier mentioned resonant frequencies of the PDN, this will cause an impedance peak which will in turn cause a drop in the supply voltage.” [0055] “by causing the test frequency control circuitry to sweep through a sequence of different test frequencies (as mentioned earlier the order in which the test frequencies are included within the sequence is in one embodiment not important), the profile of the measurable property can be observed, and local extrema in the observed values will then be indicative of occurrences of impedance peaks.” As an indication of the test frequency to test or detect the resonant frequency to the loading circuit is interpreted as receiving an indication at a host device. Furthermore, during the time interval, the PDN is operating at the resonant frequency as shown at Fig. 6A-C. The test frequency control circuitry, which is interpreted as a host device, observe measureable property indicative of occurrences of impedance. The occurrences of impedance, such as local extrema, indicates the resonant frequency.)
However, WHATMOUGH does not teach determining, at the host device, a timing of at least on command based at least in part on the receiving the indication and transmitting the timing of the at least one command.
SONG teaches determining, at the host device, a timing of at least on command based at least in part on the receiving the indication; ([0030] “the memory controller 120 receives the memory condition CONDITION from the memory 110. The memory controller 120 determines whether the current condition of the memory 110 is in a good or bad condition using the information CONDITION.” [0066] “a normal latency ( e.g., the latency under the GOOD condition) is N, the latency may be adjusted to N+1 if the condition is NOT GOOD. If the condition is BAD and DANGER, the latency may be adjusted to N+2 and N+3, respectively. The adjusted latency may include CAS latency (CL) or write latency (WL).” Based on the condition to be one of “GOOD,” “NOT GOOD,” “BAD and DANGER,” which is interpreted as based at least in part on the receiving the indication, the latency for CAS or WL is adjusted to N, N+1, N+2, or N+3, which is interpreted as determining a timing of at least on command. Such latency is determined at the memory controller, which is interpreted as determining at the host device, based on the condition of the memory, which is interpreted as based on the receiving the indication.) and transmitting the timing of the at least one command. ([0030] “Based on the decision, the memory controller 120 may adjust the operational performance of the memory 110.” Fig. 9 (a)-(b) “In FIG. 9, (b) illustrates that the write latency WL is adjusted to 5, when the voltage information has the NOT GOOD condition. As shown in of FIG. 9 (b), the four types of data DO to D3 are inputted after five clock cycles from the time when the write command WT has been applied. In this case, the write latency is 5.” As shown in Fig. 9(b), the write latency WT is applied to performing the write command at the timing determined based on the indication.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified WHATMOUGH by incorporating the teaching of SONG of determining a timing of at least on command based at least in part on the receiving the indication and transmitting the timing of the at least one command. They are directed toward integrated circuits. As recognized by SONG, a plurality of memories that are fabricated from different wafers ([0006]) In order to avoid malfunction of a memory system, the memory system needs to take account for the memory having the worst performance resulting to operate at a substantially lower speed than a speed corresponding to other memories having better performance. ([0007]) By adjusting a timing of at least one command associated with memory dies based on the voltage condition during operation, the performance of the memory system can be improved by avoiding the worst performance of the memories. Therefore, it would be advantageous to incorporate the teaching of SONG to determine and transmit the timing of a command associated with the memory based on indication in order to improve performance of the memory.

Regarding claim 22, WHATMOUGH in view of SONG teaches all the limitations of the method of claim 20, as discussed above.
SONG further teaches transmitting the at least one command with the timing determined based at least in part on receiving the indication. (Fig. 9 (a)-(b) “In FIG. 9, (b) illustrates that the write latency WL is adjusted to 5, when the voltage information has the NOT GOOD condition. As shown in of FIG. 9 (b), the four types of data DO to D3 are inputted after five clock cycles from the time when the write command WT has been applied. In this case, the write latency is 5.” As shown in Fig. 9(b), the write latency WT is applied to performing the write command at the timing determined based on the indication.)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over WHATMOUGH in view of SONG, and further in view of Jaffari.

Regarding claim 21, WHATMOUGH in view of SONG teaches all the limitations of the method of claim 20, as discussed above.
However, WHATMOUGH in view of SONG does not teaches identifying a correlation between a previous timing of the at least one command and receiving the indication, wherein determining the timing is based at least in part on identifying the correlation.
Jaffari further teaches identifying a correlation between a previous timing of the at least one command and receiving the indication, wherein determining the timing is based at least in part on identifying the correlation. (Fig. 6B. 618 “UPDATE ENTRIES (318(0)-318(N)) IN AN OPERATIONAL EVENT-FREQUENCY TABLE (316) OF THE MEMORY (314) BASED ON THE OPERATIONAL EVENT INDICIA AND THE TIMING DATA OF THE CORRESPONDING TRAINING SIGNAL (5'14).” Based on the operational event, which is interpreted as receiving the indication, and the training signal from the previous operational event of the memory, which is interpreted as a previous timing of the at least on command, a correlation between the operational events and the previous operational events train or update the even log table and timing data for the corresponding entry, which is interpreted as identifying a correlation between a previous timing of the at least one command and receiving the indication. The timing is based on the updated table, which is interpreted as determining the timing is based at least in part on identifying the correlation.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified WHATMOUGH in view of SONG by incorporating the teaching of identifying a correlation between a previous timing of the at least one command and receiving the indication, wherein determining the timing is based at least in part on identifying the correlation. As recognized by Jaffari, one factor that negatively affects the power integrity of a circuit is the occurrence of supply voltage droops, which may be the result of a surge in power supply at the resonance frequency. ([0003]) From the correlation between a previous timing of the at least one command and receiving the indication, such as event logs and current operating event, the event related to the resonance frequency is predicted. By predicting the event related to the resonance frequency, the supply voltage droops can be prevented. Therefore, it would be advantageous to incorporate the teaching of Jaffari of identifying a correlation between a previous timing of the at least one command and receiving the indication, wherein determining the .

Response to Arguments
Applicant's arguments filed 8/18/2021 with respect to “35 U.S.C. 103 – Independent Claims 1 and 23” have been fully considered but they are not persuasive.

First applicant argues
The Office Action concedes that Alcocer Ochoa and Song do not teach "wherein the adjusted timing of the at least one command causes the power delivery network to operate at a second frequency different than the first frequency," as recited in previously presented independent claim 1…
Oh is generally directed to "reducing jitter due to power supply noise in an integrated circuit by drawing additional current."… Oh discusses generating a dummy signal that is complementary to a first current draw from a power delivery network, such that the dummy signal increases a frequency of a total current drawn from a power distribution network to be greater than a resonant frequency. However, generating a dummy signal to increase a total current drawn from a power delivery network as described by Oh fails to teach or suggest "operating the power delivery network at a second frequency different than the first frequency based at least in part on tile adjusted timing for receiving tile at least one command," as recited in amended independent claim 1.
Further, with respect to the cited Fig. 6, Oh states that:
the compensation circuitry 30 may generate a dummy signal 119 having logical transitions that are complementary to the logical transitions of the serial data signal 112. Power usage 120 of the compensation circuitry 30 thus may include current 122 that is substantially complementary to tile current 116. Therefore, the total net current 124 may have a frequency beyond the resonant frequency range 54. Id., col. 9, 11. 8-14 (emphasis added). The Office Action alleges that "[t]he timing of 116 command is adjusted by having additional 122." Office Action, p. 8. But Oh fails to teach or suggest adjusting a timing of a command. Rather, as discussed above, Oh merely describes generating a dummy signal that draws additional current from a power delivery network and is generated to be complementary to the serial data in Oh. See Oh, Fig. 6. Nowhere does Oh discuss adjusting a timing of the serial data signal based on the dummy signal, much less adjusting a timing for receiving[] at least one command," as recited in amended independent claim 1. 
Remarks Pages 9-11

generating a dummy signal to increase a total current drawn from a power delivery network as described by Oh fails to teach or suggest "operating the power delivery network at a second frequency different than the first frequency based at least in part on tile adjusted timing for receiving tile at least one command," as recited in amended independent claim 1. 
First, Oh teaches that, using a dummy signal 119, the power distribution operates a frequency, which is interpreted as a second frequency, away from a resonant frequency, which is interpreted as the first frequency. As the applicant argues that a dummy signal is complementary to the serial data as shown in Fig. 6. In Col. 4 Lines 31-55, Oh teaches that “at least partially complementary” means that the current drawn to generate a dummy signal may be at lower or full magnitude, at some of the rising and/or falling clock edges, or at some slightly before or after the rising and/or falling clock edge. A dummy signal is a command associated with operation such as RX/TX circuitry. Thus, operating frequency of the power delivery network is changed from the resonant frequency to the higher frequency, as discussed above, by adding a dummy signal, which a timing of a dummy signal is adjusted. Furthermore, compared 114 to 124, a timing of 116 in 114 is different from a timing of 116 in 124. A timing for 116 in 114 is one 116 after another 116. However, a timing for 116 in 124 is after 122 or after 

Applicant’s arguments, see Remarks, filed 8/18/2021, with respect to the rejection of claim 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Song. Song teaches the memory controller, which is interpreted as the host device, receives the condition of the memory, which is interpreted as receiving the indication. The memory controller receives the memory condition or the indication to determine the latency for write operation for the memory from N+1, N+2, or N+3, which is interpreted as a timing of at least on command, based on the indication. ([0030], [0066], Fig. 9(a)(b), [0072], [0073])

Applicant's arguments filed 8/18/2021 with respect to “35 U.S.C. 103 – Independent Claim 20” have been fully considered but they are not persuasive.

Applicant argues
First, for at least similar reasons as described with respect to independent claim 14, Song fails to teach or suggest "determining, at the host device, a timing of at least one command based at least in part on the receiving the indication; and transmitting, to the memory die, the timing of the at least one command," as recited in amended independent claim 14. Moreover, the Office Action concedes that Song does not teach "receiving, at a host device, an indication," as recited in amended independent claim 20. See Office Action, p. 29.
Remarks page 15

Examiner respectfully disagrees with the applicant’s argument that for at least similar reasons as described with respect to independent claim 14, Song fails to teach or suggest "determining, at the host device, a timing of at least one command based at least in part on the receiving the indication; and transmitting, to the memory die, the timing of the at least one command," as recited in amended independent claim 14.
Song teaches the memory controller, which is interpreted as the host device, receives the condition of the memory, which is interpreted as receiving the indication. The memory controller receives the memory condition or the indication to determine the latency for write operation for the memory from N+1, N+2, or N+3, which is interpreted as a timing of at least on command, based on the indication. ([0030], [0066], Fig. 9(a)(b), [0072], [0073])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.K./Examiner, Art Unit 2187           

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187